This case involves the same issues and facts as the case styled W.D. Younse v. Southern Advance Bag  Paper Company, Inc., No. 4864 on the docket of this court, 159 So. 611. The only reason that it bears a different number is due to the fact that in case No. 4864 defendant Southern Advance Bag  Paper Company, Inc., which was cast in that suit, perfected an appeal. The other defendant, W.S. Hackett, was not cast and, of course, did not appeal. At a later date, plaintiff perfected an appeal as to Hackett and therefore the case, upon reaching this court, was given a different number on our docket.
We have decided all the issues in the suit of Younse v. Southern Advance Bag  Paper Company, Inc., No. 4864, decided this day, in which we affirmed the judgment of the lower *Page 618 
court in all respects, except to increase the amount of the award.
It therefore follows that the judgment of the lower court in this case is affirmed for the reasons given in case No. 4864; cost of appeal to be paid by appellants.